DETAILED ACTION 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Background
The amendments to the Claims in the Applicant’s Submission to Accompany Request for Continued Examination (RCE), filed on 09/24/21, have been entered.
According to the RCE, claims 1-21 were pending.  Claims 1, 5, 6, 8, 12, 13, 15, 19, and 20 have been amended.  Claims 3, 4, 10, 11, 17, and 18 have been canceled.  Thus, claims 1, 2, 5-9, 12-16, and 19-21 remain pending.

Allowable Subject Matter
Claims 1, 2, 5-9, 12-16, and 19-21 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on an optical disk drive and recites, in part, “a clamp carriage having at least one first magnet integrated therein at a position on a member opposite the spindle hub … wherein the hub clamp includes at least one second, induced magnet integrated into an inner portion thereof proximal to the spindle hub; and wherein the hub clamp is biasedly drawn toward the 
Secondly, independent claims 8 and 15 are allowable as each one recites limitations similar to those above in claim 1.  Claims 9, 12, 13, and 14 and claims 16, 19, 20, and 21 are allowable as they depend from claims 8 and 15 respectively.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655